Title: William Dawson to Thomas Jefferson, 7 August 1809
From: Dawson, William
To: Jefferson, Thomas


          Dear Sir,  Richmond August. 7th 1809
            I have a suit at Law now depending in the Superiour Court of Loudoun County which Commences on the first monday in September next and my Attorneys informs me it will be tryed at that term, I will thank you to please to advise Mr George Jefferson to pay me my fee for the declarations for the Insureing your Mills, and Millers Houses, I left my account with you
          I am Sir with Sentiments of due respects your Obedient Servant W Dawson
        